Citation Nr: 0424496	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as depression.

2.  Entitlement to service connection for venous 
insufficiency of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO denied the veteran's claims for service connection for 
a psychiatric disability and for venous insufficiency of the 
lower extremities.  The veteran filed a notice of 
disagreement (NOD) in May 2002.  The RO issued a statement of 
the case (SOC) in January 2003, and the veteran filed a 
substantive appeal in February 2003.  

In April 2004, the veteran offered testimony during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In an April 2004 statement and during the hearing, the 
veteran and his representative raised claims for service 
connection for heart disease, liver disease, edema of the 
lower extremities, and venous insufficiency secondary to 
liver disease.  As these claims are not currently in 
appellate status, they are not properly before the Board; 
hence, they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  There is no medical evidence of a psychiatric disability 
or venous insufficiency of the lower extremities in service, 
or diagnosis of a psychosis within one year of discharge.

3.  There is no competent and probative evidence indicating 
that the veteran's current psychiatric disability and venous 
insufficiency of the lower extremities are medically related 
to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability, claimed as depression, are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  The criteria for service connection for venous 
insufficiency of the lower extremities are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection for a 
psychiatric disability and for venous insufficiency of the 
lower extremities have been accomplished.

In a February 2001 letter, VA notified the veteran of the 
legal criteria governing the claims, and the veteran was 
given an opportunity to respond.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the February 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA identified the 
evidence already of record, and the evidence that VA would 
obtain, such as service medical records and VA treatment 
records, and requested that the veteran provide information 
to enable it to attempt to obtain any outstanding medical 
evidence pertinent to the claims on appeal.  The letter also 
invited the veteran to send in any evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the document meeting the 
VCAA's notice requirements was provided to the veteran 
through the February 2001 letter.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has attempted to 
obtain all of the veteran's identified private and VA 
treatment records except those from Dr. R. Simpson.  While 
private treatment records for Dr. Simpson were not obtained, 
there is no indication that these records would assist the 
veteran in establishing either claim.  As indicated, the 
presence of a current psychiatric disability and venous 
insufficiency have been established by the evidence of 
record, and, during the April 2004 hearing, the veteran 
acknowledged in his that Dr. Simpson's records do not contain 
a medical opinion relating either his psychiatric disability 
or his venous insufficiency to his military service.  The 
veteran has stated that his treatment with Dr. Simpson did 
not start until 1973, several years after his discharge in 
1970.  Moreover, the veteran has been given the opportunity 
to submit evidence to support his claims, which he has done, 
not including Dr. Simpson's records with these submissions.  
Significantly, neither the veteran nor his representative has 
alleged, and the record does not otherwise indicate, any 
existing pertinent records that have not been obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision, at 
this juncture, on each of the claims on appeal.

II.  Factual Background

Service medical records show that, at enlistment and 
separation, the veteran was found to be normal from a 
psychiatric standpoint, and his lower extremities, feet, and 
vascular system were normal.  There is no documented 
treatment for a psychiatric disability or venous 
insufficiency, or any other indicia of a vascular condition 
in service. 

During his hearing in April 2004, the veteran submitted 
several of his performance evaluations from service for the 
period from December 1967 to July 1970.  His initial 
evaluation describes him as cheerful and willing, but 
occasionally careless in appearance and inclined to be 
indifferent towards proper military and personal conduct.  
His next several evaluations reflect that he was performing 
well and gets along with his shipmates.  His final evaluation 
of record, dated in July 1970, indicates that he did not then 
have initiative, performs adequately, has little interest in 
the military, is lax in appearance, adapts to personnel 
around him, but is moody and a loner at times.

In statements of record, and at his April 2004 hearing, the 
veteran stated that he was taught to hate and be indifferent 
during service and that his service and his post-service 
experiences with anti-war sentiment caused him to alienate 
himself from others and become depressed.  

Post service treatment records show that the veteran was 
first diagnosed with a personality disorder in April 1993, 
and was diagnosed with "possible dysthymic disorder" in 
September 2000, on psychiatric evaluation conducted in 
conjunction as part of his claim for Social Security 
Administration (SSA) disability benefits.  The examiner also 
diagnosed personality disorder, not otherwise specified, and 
alcohol abuse in remission.  During the September 2000 
evaluation, the veteran stated that he was not receiving 
mental health counseling, and, during his April 2004 hearing 
he testified that his only psychiatric treatment was for SSA 
purposes.  During the September 2000 evaluation, the veteran 
did not report that his psychiatric symptoms began during 
military service.

With regard to his venous insufficiency of the lower 
extremities, the veteran testified that he first sought 
treatment for swelling of his lower extremities in the mid-
1970s from Dr. Simpson, and that he was then diagnosed with 
varicose veins.  Private treatment records from January 1994 
show that the veteran was treated for anasarca with ascites 
and lower extremity edema, and was noted to have chronic 
evidence of venous stasis in his lower extremities.  He was 
periodically treated for edema and vascular problems in his 
lower legs from this time forward.  

In September 2000, the veteran underwent a general medial 
examination in connection with his SSA claim.  At this time, 
he reported that his venous insufficiency had its onset in 
the 1980s.  The veteran told the examiner that he had 
emotional problems his whole life, but they were worse after 
his service in Vietnam, and he cannot be around people since 
that time.  The examiner diagnosed chronic venous 
insufficiency, advanced to severe.  In addition, as part of 
her functional assessment of the veteran, the doctor stated 
that his social interaction was severely affected by his 
mental difficulties, and that the veteran appeared to have 
had long-term, serious, psychiatric problems since Vietnam 
and possibly before.  No psychiatric diagnosis was rendered.

In August 2000 statements submitted by the veteran's wife and 
his brother in law, in connection with his claim for SSA 
benefits, they describe his psychiatric symptoms and indicate 
that they began ten or fifteen years earlier, which would be 
1985 or 1990.

III. Analysis

The veteran asserts that his psychiatric disability and 
venous insufficiency of the lower extremities are related to 
his active service, and that his psychiatric problems have 
continued since his discharge.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 113; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  Service connection requires a finding of 
the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309  (1993).  

Service connection may presumed, for certain chronic 
diseases, to include psychoses, which are manifested to a 
compensable degree (10 percent for psychoses) within a 
prescribed period after discharge from service (one year for 
psychoses), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2003).

The evidence of record establishes that the veteran has a 
current psychiatric disability, diagnosed as dysthymic 
disorder, and that he has venous insufficiency of the lower 
extremities.  However, as noted above, this is not the only 
requirement for an award of service connection.  In this 
case, there is no competent and probative evidence to 
indicate that the veteran's psychiatric impairment or his 
venous insufficiency were incurred or aggravated in service.  
The veteran's service medical records are silent as to 
treatment for a psychiatric disability or venous 
insufficiency of the lower extremities, or any other indicia 
of a vascular condition.  Additionally, there is no medical 
evidence establishing a diagnosis of a psychosis within one 
year of his discharge from service.  

Additionally, with regard to the veteran's venous 
insufficiency, the veteran has indicated that his first 
symptoms occurred several years after his discharge in 1970 
there is no competent opinion relating that disability to his 
period of military service.

As for his psychiatric disability, although the September 
2000 examiner noted that the veteran had psychiatric problems 
since Vietnam, this statement appears to be merely a 
reiteration of the veteran's own reported history.  As such, 
it does not constitute a competent medical opinion as to the 
etiology of any current disability.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  To whatever extent the physician 
may intend to offer an opinion as to the etiology of the 
veteran's psychiatric disability, the Board points out that 
she provides no psychiatric diagnosis, is not a psychiatrist, 
and most importantly, this opinion is based on the veteran's 
report of his medical history, and is not supported by the 
medical evidence of record.  There is no indication of 
psychiatric treatment or diagnosis in service, or prior to 
1993, when the veteran was diagnosed with a personality 
disorder.  Even the veteran wife and brother-in-law have 
failed to allege indicate psychiatric symptoms prior to 
approximately 1985.  Medical opinions based on an inaccurate 
and incomplete history have no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  See also Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996).  Accordingly, the statement 
by the September 2000 general medical examiner for the SSA 
does not provide a persuasive medical link between the 
veteran's current psychiatric disability and his active 
military service. 

The Board acknowledges the veteran's assertion that his 
performance evaluations establish the onset of psychiatric 
impairment in service.  However, these evaluations do not 
reflect any complaint, diagnosis, or treatment for any 
psychiatric impairment.  In addition, the Board has 
considered the veteran's claim that his current psychiatric 
impairment is due to his period of active service-
specifically, the poor attitudes and confusion experienced 
therein and immediately thereafter.  While the Board does not 
doubt the sincerity of his belief that his current 
psychiatric impairment is related to his service, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as whether he has 
a specific disability, and the medical relationship, if any, 
between that disability and service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board also notes that in an April 200 statement, the 
veteran's representative asserts that his venous 
insufficiency of the lower extremities may be due to 
hepatitis from cuts he received in fights during service.  
However, service medical records fail to include any evidence 
of hepatitis, and there is no medical evidence whatsoever to 
support the representative's assertions.  Like the veteran, 
as a layperson, is not competent to provide a probative 
opinion on a medical matter.  Id.  

Under the circumstances of this case, the Board finds that 
the claims for service connection for a psychiatric 
disability and for venous insufficiency of the lower 
extremities must be denied.  As the preponderance of the 
competent evidence weighs against each claim, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability, claimed as 
depression, is denied.

Service connection for venous insufficiency of the lower 
extremities, is denied.



___________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



